PER CURIAM.
We review the trial court’s $276,250 attorneys fee award.
Previously, we remanded to the trial court for rendition of the fee judgment now appealed, and that order has been affirmed. Ohio Casualty Group v. Parrish, 338 So.2d 910 (Fla. 3d DCA 1976), aff’d 350 So.2d 466 (Fla.1977).
We hold that the trial court properly awarded fees in the instant ease, and that, based on our review of testimony and other evidence adduced below, the award was not so excessive as to constitute an abuse of discretion on the part of the trial court. Thus, we affirm.
Affirmed.